Name: Council Directive 74/644/EEC of 19 December 1974 amending for the second time Directive No 73/241/EEC on the approximation of the laws of the Member States relating to cocoa and chocolate products intended for human consumption
 Type: Directive
 Subject Matter: plant product;  European Union law;  health;  foodstuff
 Date Published: 1974-12-28

 Avis juridique important|31974L0644Council Directive 74/644/EEC of 19 December 1974 amending for the second time Directive No 73/241/EEC on the approximation of the laws of the Member States relating to cocoa and chocolate products intended for human consumption Official Journal L 349 , 28/12/1974 P. 0063 - 0063 Finnish special edition: Chapter 13 Volume 4 P. 0068 Greek special edition: Chapter 03 Volume 11 P. 0128 Swedish special edition: Chapter 13 Volume 4 P. 0068 Spanish special edition: Chapter 13 Volume 4 P. 0041 Portuguese special edition Chapter 13 Volume 4 P. 0041 COUNCIL DIRECTIVE of 19 December 1974 amending for the second time Directive No 73/241/EEC on the approximation of the laws of the Member States relating to cocoa and chocolate products intended for human consumption (74/644/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof; Having regard to the proposal from the Commission; Whereas Council Directive No 74/411/EEC (1) extended until 1 January 1975 the time limit for amending national laws in accordance with the provisions of Council Directive No 73/241/EEC (2) of 24 July 1973 on the approximation of the laws of the Member States relating to cocoa and chocolate products intended for human consumption; Whereas this extension was granted in order to enable the Council to introduce, on a proposal from the Commission, certain clarifications to Directive No 73/241/EEC; Whereas the new period fixed by Directive No 74/411/EEC has proved too short and should be extended by six months, HAS ADOPTED THIS DIRECTIVE: Article 1 In the first sentence of the first paragraph of Article 15 of Directive No 73/241/EEC, as amended by Directive No 74/411/EEC, "1 January 1975" is replaced by "1 July 1975". Article 2 This Directive is addressed to the Member States. Done at Brussels, 19 December 1974. For the Council The President J.P. FOURCADE (1)OJ No L 221, 12.8.1974, p. 17. (2)OJ No L 228, 16.8.1973, p. 23.